894 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin Dale BARNER, Petitioner-Appellant,v.L.W. HOFFMAN, Warden;  Commonwealth of Virginia;  AttorneyGeneral of the Commonwealth of Virginia,Respondents-Appellees.
No. 89-7191.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided:  Jan. 2, 1990.Rehearing Denied May 22, 1990.

Alvin Dale Barner, appellant pro se.
Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Alvin Dale Barner appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.*   Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Barner authorized the district court to deduct the fee from his account;  however, in the Eastern District of Virginia, in order to pay a filing fee the prisoner must send a check to the court or have a check sent on his behalf